Taliaferro, J.
The complainant avers that a judgment was rendered against him, in the Fifth District Court of New Orleans, for the sum of fifteen hundred dollars, with interest and costs, at the suit of Louis Loeb; that, after the rendition of the judgment, he obtained from the Judge of the said District an order granting him a suspensive appeal; and that, on the 5th day of November, 1806, the transcript of appeal was filed in the office of the clerk of the Supreme Court. He avers that Louis Loeb obtained from the Court of the Fifth District a rule against complainant, to show cause why the order granting the suspensive appeal should not be rescinded; and that, upon the trial of the rule, it was made absolute, and the order of appeal annulled ; that he thereupon moved the Court for a suspensive appeal from the judgment rendered on the rule, which motion was overruled and the appeal refused.
*629The complainant seeks redress in this Court.
On the day fixed by this Oourt for hearing the case, the Judge of the Fifth District Court filed his answer to the rule served upon him. He assigns various grounds, on, which heavers the relator’s,petition to this Court should be dismissed; but, in the opinion of this Court, the Judge has failed to give the reasons for his own action, complained of by the relator, as required by Article 842 of the Code of Practice.
It is therefore ordered, that a peremptory mandamus issue to the Judge of the Fifth District Court of New Orleans, commanding him to grant the suspensive appeal prayed for from the judgment rendered on trial of the rule in this case.